Citation Nr: 1430243	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than April 19, 2010 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the Veteran's claim for an effective date for TDIU prior to April 19, 2010.  

The Veteran testified at a hearing via videoconference in September 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's paper claims file.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).   A claim for TDIU is a claim for increased compensation if, as in this case, the disability upon which entitlement to TDIU is based has already been found to be service connected.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

The Veteran contends that he is entitled to an effective date earlier than April 19, 2010 for the grant of TDIU.  He asserts that he last worked in 2006, and could no longer work due to his service-connected myalgia in both extremities due to statin therapy.  A March 2010 Decision Review Officer (DRO) decision granted service connection for myalgias in both extremities due to statin therapy under 38 U.S.C.A. § 1151, and a 20 percent rating was assigned with an effective date of December 17, 2007.  In April 2010, the Veteran filed a claim for an "increased evaluation" for his service-connected myalgias, which was received on April 19, 2010.  Although the Veteran did not expressly disagree with the March 2010 DRO decision, his statement, especially if construed liberally, was timely filed and tantamount and sufficient to meet the requirements for a Notice of Disagreement (NOD) to initiate an appeal of that decision.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (finding that a statement constitutes a notice of disagreement when it includes "terms that can be reasonably construed as a desire for appellate review"); Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a NOD).

Entitlement to TDIU was granted in a February 2011 rating decision, and an effective date of April 19, 2010 was assigned, which was the date the RO received the Veteran's "claim for increased benefits."  The RO's assignment of April 19, 2010 as the effective date for his TDIU was based on the interpretation that his April 2010 "claim" for an increased evaluation was a new claim, and that a claim for TDIU was part and parcel with the claim for an increased evaluation.  As previously discussed, the Board has construed the April 2010 filing as a notice of disagreement, and not a new claim for an increased evaluation.  As the claim for TDIU was part of the Veteran's notice of disagreement with the initial evaluation for his service-connected myalgias, the issue of a TDIU must be considered as of the date of receipt of the Veteran's original claim for service connection on December 17, 2007.  38 C.F.R. § 3.400; Rice, 22 Vet. App. at 453-54. 

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded by regulation from assigning an extraschedular rating under in the first instance.  38 C.F.R. § 3.321(b) (1); Bowling v. Principi, 15 Vet. App. 1 (2001).
	
The Veteran's only service-connected disability in effect prior to April 19, 2010 was myalgias in both lower extremities, due to statin therapy, rated at 20 percent from December 17, 2007.  As such, the Veteran did not meet the percentage threshold for a TDIU prior to April 19, 2010.  38 C.F.R. § 4.16(a).

However, there is evidence that the Veteran was unemployable due to his service-connected disability prior to that date.  A private treatment record from September 2008 indicates that the Veteran was disabled from working.  A May 2010 VA examination noted that the Veteran had been employed until 2006 and had to stop because of his physical condition.  The examiner noted that the Veteran's lower extremity myalgia had incapacitated the Veteran, keeping him from working and engaging in a wide range of social activities.  Following a review of the Veteran's medical history, a December 2010 VA examiner opined that the Veteran was clearly disabled from doing physical labor and that sedentary work was problematic also due to his service-connected conditions.    

In summary, there is evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU. Accordingly, the case must be remanded for referral to the Director of Compensation and Pension Service, for consideration of whether a TDIU was warranted on an extraschedular basis prior to April 19, 2010.  38 C.F.R. § 4.16(b).  

Furthermore, at his September 2012 Board hearing, the Veteran testified that he had been receiving Social Security disability benefits since about 2005 or 2006.  Since it involves the period on appeal, it is highly likely that records developed by SSA are relevant to the Veteran's claim, and they almost certainly contain information regarding the Veteran's occupational capacity.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c) (2).  As the Board cannot say that the SSA records are not relevant to issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Also, the Veteran's August 2010 Application for Increased Compensation Based on Unemployability (VA 21-8940) reflects that the Veteran last worked in Jewelry Sales at Don's Jem World, from 2005 to 2006.  The record does not contain any completed Request for Employment Information Form (VA Form 21-4192) from this employer.  Since this form could provide some relevant information regarding the Veteran's claim for an earlier effective date, on remand, the AOJ should attempt to have this employer complete a VA Form 21-4192.  38 U.S.C.A § 5103A (b) (1).

Finally, in light of the evidence of record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected myalgias in both lower extremities due to statin therapy, for the period prior to April 19, 2010, would be most helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).




Accordingly, the case is REMANDED for the following action:

1.  Send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to the Veteran's former employer, Don's Jem World.  Any response received should be associated with the claims folder.

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

3.  Thereafter, send the claims file to an appropriate VA examiner for a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability of myalgias in both lower extremities due to statin therapy rendered him unable to secure or follow a substantially gainful occupation for the period prior to April 19, 2010.  If it is at least as likely as not that his service-connected disability of myalgias in both lower extremities due to statin therapy rendered him unable to secure or follow a substantially gainful occupation prior to April 19, 2010, the date that he became unemployable should be indicated.

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  If the examiner is unable to offer an opinion, it is essential to include a rationale for the conclusion that an opinion could not be provided 
without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  AFTER the above requested development has been completed, the Veteran's claim should be submitted to the Director of Compensation and Pension Service, for extraschedular consideration of a TDIU, for the period prior to April 19, 2010.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

